[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                    FOR THE ELEVENTH CIRCUIT
                                               U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                             November 29, 2005
                            No. 05-12609                     THOMAS K. KAHN
                        Non-Argument Calendar                    CLERK
                      ________________________

                        Agency No. A95-553-299

LUIS MIGUEL HERNANDEZ ECHEVERRI,


                                                                        Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                      Respondent.


                      ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                          (November 29, 2005)

Before BLACK, CARNES and PRYOR, Circuit Judges.

PER CURIAM:
       Luis Miguel Hernandez Echeverri petitions for review of the Board of

Immigration Appeals’ (BIA’s) decision affirming the immigration judge’s (IJ’s)

order finding him removable and denying his application for asylum, withholding

of removal under the Immigration and Nationality Act (INA), and the United

Nations Convention on Torture and Other Cruel, Inhuman, or Degrading Treatment

or Punishment (CAT), 8 U.S.C. §§ 1158, 1231(b)(3), 8 C.F.R. § 208.16(c).

Echeverri asserts the evidence supports the finding he suffered past persecution

and has a well-founded fear of future persecution on account of a protected ground,

namely imputed political opinion, and thus the IJ erred in denying his requests for

asylum and withholding of removal.1 Because Echeverri has failed to show he was

persecuted or has a well-founded fear of future persecution on account of a

protected ground, we deny his petition.

       When the BIA issues a decision, we review only that decision, except to the

extent the BIA expressly adopts the IJ’s decision. Al Najjar v. Ashcroft, 257 F.3d

1262, 1284 (11th Cir. 2001). Insofar as the BIA adopts the IJ’s reasoning, we

review the IJ’s decision as well. Id. Here, we review the IJ’s decision because the

BIA expressly adopted it.


       1
          Echeverri has abandoned review of (1) his claim he and his family were persecuted
based on their membership in the social group of cattle and landowners, and (2) the IJ’s decision
to deny him CAT relief, because he failed to raise these claims on appeal. See Mendoza v. U.S.
Att’y Gen., 327 F.3d 1283, 1286 n.3 (11th Cir. 2003) (stating the petitioner abandoned his CAT
claim because he did not raise it in his appellate brief).
                                                   2
      To the extent the IJ’s decision was based on a legal determination, review is

de novo. Mohammed v. Ashcroft, 261 F.3d 1244, 1247–48 (11th Cir. 2001). The

IJ’s factual determinations are reviewed under the substantial evidence test, and we

“must affirm the [IJ’s] decision if it is ‘supported by reasonable, substantial, and

probative evidence on the record considered as a whole.’” Al Najjar, 257 F.3d at

1283–84 (citation omitted). The substantial evidence test is “deferential” and does

not allow “‘re-weigh[ing] the evidence’ from scratch.” Mazariegos v. Office of

U.S. Att’y Gen., 241 F.3d 1320, 1323 (11th Cir. 2001) (citation omitted). “To

reverse the IJ’s fact findings, we must find that the record not only supports

reversal, but compels it.” Mendoza, 327 F.3d at 1287 (considering withholding of

removal claim). The fact the record may support a contrary conclusion is

insufficient to justify reversal. Adefemi v. Ashcroft, 386 F.3d 1022, 1027 (11th Cir.

2004) (en banc), cert. denied, 125 S. Ct. 2245 (2005).

      An alien who arrives in or is present in the United States may apply for

asylum. 8 U.S.C. § 1158(a)(1). The Attorney General has discretion to grant

asylum if the alien meets the INA’s definition of a “refugee.” 8 U.S.C.

§ 1158(b)(1). A “refugee” is

      any person who is outside any country of such person’s nationality or,
      in the case of a person having no nationality, is outside any country in
      which such person last habitually resided, and who is unable or
      unwilling to return to, and is unable or unwilling to avail himself or
      herself of the protection of, that country because of persecution or a
                                           3
      well-founded fear of persecution on account of race, religion,
      nationality, membership in a particular social group, or political
      opinion.

8 U.S.C. § 1101(a)(42)(A) (emphasis added). The asylum applicant carries the

burden of proving statutory “refugee” status. Al Najjar, 257 F.3d at 1284. To

establish asylum eligibility, the alien must, with specific and credible evidence,

establish (1) past persecution on account of a statutorily listed factor, or (2) a

“well-founded fear” the statutorily listed factor will cause such future persecution.

8 C.F.R. § 208.13(a), (b). “Demonstrating such a connection requires the alien to

present specific, detailed facts showing a good reason to fear that he or she will be

singled out for persecution on account of such an opinion [or other statutory

factor].” Al Najjar, 257 F.3d at 1287 (internal quotations, citation, and emphasis

omitted). An asylum applicant may not show merely that he has a political

opinion, but must show he was persecuted because of that opinion. INS v. Elias-

Zacarias, 112 S. Ct. 812, 816 (1992). An asylum applicant’s refusal to cooperate

with guerillas is not sufficient to show persecution based on political opinion. See

Sanchez v. U.S. Att’y Gen., 392 F.3d 434, 438 (11th Cir. 2004) (discussing

withholding of removal).

       An alien who has not shown past persecution may still be entitled to asylum

if he can demonstrate a future threat to his life or freedom on a protected ground in

his country. 8 C.F.R. §§ 208.13(b)(2), 208.16(b)(2). To establish a well-founded
                                            4
fear, “an applicant must demonstrate that his or her fear of persecution is

subjectively genuine and objectively reasonable.” Al Najjar, 257 F.3d at 1289.

“An imputed political opinion, whether correctly or incorrectly attributed, may

constitute a ground for a well-founded fear of political persecution within the

meaning of the INA.” Id. (quotations and citations omitted).

      To qualify for withholding of removal under the INA, an alien must show

his life or freedom would be threatened, if returned to his country, on account of

race, religion, nationality, membership in a particular social group, or political

opinion. Mendoza, 327 F.3d at 1287. “An alien bears the burden of demonstrating

that he more-likely-than-not would be persecuted or tortured upon his return to the

country in question.” Id.

      Substantial evidence supports the IJ’s decision that Echeverri was not

entitled to asylum or withholding of removal under the INA. Even if the events

Echeverri testified to constitute past persecution or a well-founded fear of future

persecution, Echeverri’s claim fails because the record does not demonstrate any

specific, detailed evidence the persecution was based on actual or imputed political

opinion. Though Echeverri asserts he suffered past persecution based on an

imputed political opinion because his father, after informing the Colombian army

of the FARC’s presence on the family farm, was viewed as an enemy of the FARC,

nothing in his testimony demonstrates this nexus. Though he testified his family
                                           5
did not agree with the ideas of the guerillas, his testimony indicates the FARC

killed his father, uncles, and cousins to take “revenge on them” because of their

refusal to cooperate with their demands concerning the family farm, not because of

any political opinion. Refusing to cooperate with the FARC does not sufficiently

create a nexus between persecution and political opinion. See Sanchez, 392 F.3d at

438.

       Echeverri testified he and his family sympathized with the conservative

party. Merely having this sympathy is not enough to constitute persecution based

on an actual or imputed political opinion. See id. Thus, even if the events

Echeverri testified to constitute past persecution or a well-founded fear of future

persecution, substantial evidence supports the IJ’s finding that Echeverri did not

suffer this persecution based on a protected ground. As Echeverri did not establish

eligibility for asylum, which carries a lower burden of proof, his withholding of

removal claim also fails. See Mendoza, 327 F.3d at 1287.

       PETITION DENIED.




                                          6